DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  Claims 3 (one instance) and 5 (2 instances) recite “collar-like shoulder”.  They should be corrected to recite- -collared shoulder.  Appropriate correction is required.  It is noted that this same objection was made in the previous Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 recites “at least one external fluid connection”.  Lines 15-16 also recites “at least one external fluid connection”.  It is unclear whether the second recitation of the at least one external fluid connection is the same or another at least one external fluid connection.  Clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0021445 (Franks).
Regarding claim 1, Franks discloses a level control system515 (Fig 9) for adjusting the level of a rail vehicle (Title) comprising: at least one level control cylinder 120, 150 and one level control piston 122, 522 wherein the level control piston is at least partially movably received in the cylinder (See para [0026] and compare Figs 10a 
Regarding claims 2-3, Franks discloses the claimed invention except that the first boss is formed integrally on the collared shoulder or as a single piece and/or materially bonded manner on the collared shoulder.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 4, Franks discloses that the at least one first boss is formed as a cutout on the collared shoulder (See 122b in  Fig 2, also see 522b in Fig 11) so that the hydraulic connector can be arranged on the first boss.
Regarding claim 5, Franks discloses that the at least one first hydraulic connector 122b, 522b is formed as an elevation which projects beyond the outer diameter of the collared shoulder such that the first hydraulic connector 522b can be arranged on an outer side of the collared shoulder tangentially with respect to the outer diameter of the collared shoulder (See Figs 2, 10a, 10b, 11).
Regarding claims 6 and 18, Franks discloses that the at least one first hydraulic connector 122b, 522b is formed by extrusion, a positively locking connection (Para 0027]).
Regarding claim 7, Franks shows that the level control piston has a substantially constant outer diameter over its entire length.  (See Figs 2 and 3 at 122a).
Regarding claim 8, Franks discloses a single fastening element 118a provided for connecting the level control piston 122a to the level control cylinder 120a.
Regarding claim 9, Franks discloses a configuration of the piston 122a having a central bore for movement of stop 122c.  (See Figs 2 and 3).
Regarding claim 10. In Franks, the upper expanded portion of stop 122c provides a guide element and positioned with the fastening element 118a, and in combination .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0021445 (Franks) in view of US Pub 2003/0107161 (Teichmann).
Regarding claim 12, Franks discloses a fastening element 118a, but does not disclose that it is a screw or bolt.  Teichmann discloses that using a screw or bolt 52 (See Fig 2 of Teichmann) is a well-known method for connection components of a spring/leveling device together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a screw of bolt as the connection/fastening element in the level control system since it is a well-known and inexpensive means of connection. 

Allowable Subject Matter
Claims 13-14, 16 and 19 is allowed.
Claims 11, 15, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. The amendment to claim 1 that the level control system has an opening that is in a horizontal direction does not render the claim allowable as discussed in the body of the Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616